Citation Nr: 1545098	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for hemorrhoids, rated as non-compensable prior to September 5, 2013, and as 10 percent disabling thereafter.

2. Entitlement to separate ratings for posterior calcaneus scars of the right and left feet.

3. Entitlement to an increased rating for bilateral posterior calcaneus scars of the feet, presently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970, and from April 1973 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, among other things, granted service connection for bilateral posterior calcaneous scars of the feet and denied an increased rating for hemorrhoids.  

The Board notes that in March 2014, during the pendency of this appeal, the RO issued a rating decision granting a 10 percent rating for hemorrhoids, effective September 5, 2013.  As that grant does not constitute the maximum grant available for that disability, and the Veteran has not indicated any desire to withdraw the pending appeal following that grant, the issue remains before the Board at this time.   


FINDINGS OF FACT

1. The Veteran has experienced large internal hemorrhoids since 2003.  

2. The Veteran filed his claim for an increased rating for hemorrhoids on May 7, 2011.

3. At no point have the Veteran's hemorrhoids resulted in persistent bleeding with secondary anemia and/or fissures.

4. The Veteran is presently service-connected for postoperative excision of exostosis of the right heel.  His right heel has a single, painful curvilinear scar between 2.5 cm and 3 cm in length.  The scar is not unstable.

5. The Veteran is presently service-connected for postoperative excision of exostosis of the left heel.  His left heel has a single, painful curvilinear scar between 2.5 cm and 3 cm in length.  The scar is not unstable.



CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating for hemorrhoids have been met, effective May 7, 2011.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.114, Diagnostic Code 7336, (2014).

2. The criteria for separate ratings for posterior calcaneus scars of the right and left feet have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014)

3. The criteria for ratings in excess of 10 percent for posterior calcaneus scars of the right and left feet have not been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the increased rating claim for hemorrhoids, VA's duty to notify with respect requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated June 28, 2011.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues such as the increased rating claim for bilateral scars of the feet.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for bilateral scars of the feet was granted in November 2012 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Inasmuch as the Veteran's argument that he should be entitled to separate ratings for his bilateral scars of the feet instead of a single rating covering both may constitute a separate service-connection-type claim, the Board notes that, given the positive outcome of the below decision, a discussion of the duty to notify is not necessary.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, VA examination reports, medical treatment records, and lay statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Hemorrhoids

The Veteran seeks an increased rating for service-connected hemorrhoids, rated as non-compensable prior to September 5, 2013, and as 10 percent disabling thereafter.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).
  
The Veteran's hemorrhoids have been rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).  Diagnostic Code 7336 addresses hemorrhoids, external or internal. A non-compensable (0 percent) rating is assigned for mild or moderate hemorrhoids. A 10 percent rating is assigned for large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned with persistent bleeding and with secondary anemia, or with fissures.  See  38 C.F.R. § 4.114.

A review of the evidence of record reveals that in July 2011 the Veteran was afforded a VA rectal examination in connection with his claim.  At that time, he was found to have external hemorrhoids with painful flare-ups occurring roughly once every 4 months, which subsided over approximately 5 days with over-the-counter medication.  He was also noted to have occasional bleeding about once every 6 months.  There was no history of hospitalization or surgery; trauma to the anus or rectal prolapse; infection; or anal neoplasm.  Examination revealed external hemorrhoids although no active bleeding or tenderness to palpation.  There was no erythema or redness.  An internal examination was not conducted.

In December 2011, a private medical record indicates the Veteran was seen for a prostate examination, although a rectal examination was deferred.  No notation of hemorrhoids was made.  A VA colonoscopy report from July 2003 does note a number of ascending colon polyps.  

In December 2012, the Veteran submitted a statement in which he asserted that he used over-the-counter Preparation-H to treat his hemorrhoids.  He also asserted that his hemorrhoids bleed about once every 2 months and swell about once every 4 months.  

In September 2013, the Veteran presented for a new VA examination in connection with his claim.  At that time, he was found to have large internal hemorrhoids and prominent external hemorrhoids, which were slightly tender to touch.  The Veteran's hemorrhoids were found to bleed and/or swell approximately once every three months. Continued use of Preparation-H was noted.  The examiner diagnosed the large internal hemorrhoids based on the July 2003 colonoscopy report.  

Upon review, the Board is satisfied that the Veteran's hemorrhoids are presently correctly rated as 10 percent disabling.  The Veteran has been found to have large internal hemorrhoids and "prominent" external hemorrhoids, which bleed occasionally.  There is no medical or lay evidence that would indicate a higher rating is appropriate at this time.  Specifically, there is no indication that the bleeding associated with his hemorrhoids is persistent, nor that it results in secondary anemia; neither is there any sign of fissures.

However, the Board finds that the effective date for a 10 percent rating should be May 7, 2011, the date of the Veteran's claim for an increased rating for hemorrhoids.  While the July 2011 VA examiner did not note the size of the Veteran's hemorrhoids, they were found to be "visible" at that time, resulting in recurrent swelling and bleeding.  Further, the September 2013 examiner noted large internal hemorrhoids based on the 2003 colonoscopy report, indicating that they were in existence at the time of the 2011 examination, but that the 2011 examiner likely did not have access to that record as it was not associated with the file until after that examination took place and there is no indication that an internal examination was conducted at that time.  Thus, resolving the benefit of the doubt in favor of the Veteran, The Board finds that he experienced internal hemorrhoids that were large in size, from the time of his claim for an increased rating.

In this case, although the Veteran's hemorrhoids worsened before he filed the claim for an increased rating (indeed, they were diagnosed in 2003), because the worsening preceded the claim by more than a year, the effective date of increase remains the date of the claim.  The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (2014).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1) (2014).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim-if the evidence shows that the increase in disability actually occurred after the claim was filed-but never earlier than the date of receipt of the claim. There is, however, one exception to the general rule.  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the receipt of the claim. 38 C.F.R. § 3.400(o)(2).  In this case, the Veteran filed his claim for an increased rating on May 7, 2011, but the evidence suggests that the worsening occurred several years prior to that time, therefore, that will be the effective date of the increased rating.  

The above determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III. Scars

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's posterior calcaneus scars of the feet, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The Veteran is presently service-connected for postoperative excision of exostosis of the right heel and for postoperative excision of exostosis of the left heel, both individually rated as 10 percent disabling, due to moderate symptoms associated with Achilles tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2014).  In November 2012, the Veteran was granted service connection for bilateral posterior calcaneus scars of the feet, which are presently rated as 10 percent disabling in total (one single rating) under Diagnostic Code 7804.   For his part, the Veteran has not lodged a complaint with the assignment of a 10 percent rating for his bilateral scars, but rather asserts that the scars should be rated separately, resulting in a 10 percent rating for the right foot and a 10 percent rating for the left foot.  

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating if the area or areas affected are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.). A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Scars, other than on the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, then 10 percent should be added to the evaluation that is based on the total number of unstable scars.  Id., Note 2.  

Any other disabling effects not considered in a rating provided under codes7800-7804 should be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.   

The record reflects that the Veteran was afforded a VA examination in July 2011 which revealed scars on the right and left foot, both 3 cm long by .1 cm wide.  Both were noted to be curvilinear over the lateral posterior calcaneus.  Both were noted to have pain on mild palpitation.  No instability was noted. 

In September 2013, the Veteran presented for a new VA examination.  At that time, the examiner noted separate linear scars on the lateral right and left heels, approximately 2.5 cm in length.  No instability was found.  Further, the examiner found the scars to be non-painful, and attributed the pain the Veteran's heels to walking.  In March 2014, the RO issued a statement of the case noting this improvement, but because sustained improvement was not definitively established, it continued a compensable rating for scars of the feet.  

In the instant matter, affording all benefit of the doubt in favor of the Veteran, the Board has determined that a 10 percent rating is warranted for each foot, pursuant to Diagnostic Code 7804, rather than a single rating for both.  While the Board notes that Diagnostic Code 7804 does not explicitly provide for separate ratings for separate extremities, the scars in question are the result of two separate surgeries, one on the left foot and one on the right.  The Veteran's foot pain is separately rated for the right and left feet under Diagnostic Code 5284.  Because the law allows for additional ratings for a disability, and associated scars, it would follow that the Veteran should be granted a separate rating for scars on each foot.  Thus, the Board finds that the Veteran should be granted a 10 percent rating for one scar of the right foot that is painful, but not unstable, and a 10 percent rating for one scar of the left foot that is painful, but not unstable.

In reaching this decision, the Board has also considered whether a higher rating is warranted for either scar on the left or right foot, but finds that it is not.  At no point have the Veteran's scars been found to be unstable, neither is there any indication that he has more than one scar on each foot.  As such, a ten percent rating for each foot is the maximum rating available at this time.  

This determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a 10 percent rating for hemorrhoids is granted effective May 7, 2011.

Entitlement to a rating in excess of 10 percent for hemorrhoids is denied.  

Entitlement to separate disability ratings for bilateral posterior calcaneus scars of the right and left feet is granted.

Entitlement to a rating in excess of 10 percent for bilateral posterior calcaneus scars of the right foot is denied.

Entitlement to a rating in excess of 10 percent for bilateral posterior calcaneus scars of the left foot is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


